Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Patel U.S. Patent 10,640,004 B2 (hereinafter Patel).
Regarding Claim 1, Patel teaches a system for powering an electric vehicle (EV) (Patel, Fig. 1, Element 100; Col. 4, Lines 1-2) comprising a battery (Patel, Fig. 1, Element 116; Col. 4, Lines 7-9), a power distribution module (Patel, Fig. 1, Element 108, “ECU”; Col. 6, Lines 4-11. Although Patel does not identify a component as a ‘power distribution module’, the ‘ECU’, element 108, controls energy distribution through the ‘on-board charger’, element 134.) configured to receive power from a charging station (Patel, Fig. 1, Element 106, “EVSE”; Col. 4, Lines 4-5, and Col. 5, Lines 1-2), draw power from the battery in a discharging mode (Patel, Fig. 1, Element 116; Col. 4, Lines 31-33, “… converts energy stored in the battery … to mechanical power”), distribute power from the charging station to the battery in a charging mode (Patel, Col. 4, Lines 7-9, and Col. 4, Lines 59-61), and distribute power to a plurality of subsystems of the EV (Patel, Fig. 1; Col. 5, Lines 6-12), and a battery bypass module coupled to the battery and to the power distribution module (Patel, Fig. 1, Element 108, “ECU”, Element 134, “On-Board Charger”, and Element 146, “BMS”; Col. 5, Lines 13-60. Although Patel does not identify a component as a ‘battery bypass module’, the ‘ECU’, element 108, controls energy distribution through the ‘on-board charger’, element 134, based on input from the ‘BMS’, element 146 and various sensors throughout the vehicle.), the battery bypass module, when engaged in a charging bypass mode, causing power distributed by the power distribution module to bypass the battery and to be distributed to at least a subset of the plurality of subsystems of the EV (Patel, Fig. 3B, Block 318 = YES, , and either Block 326 and/or Block 330 = NO; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, i.e. at time t9 in Fig. 4, Col 12, Lines 66-67.).  
Regarding Claim 2, The teaching of the Patel reference discloses the claimed invention as stated above in claim 1. Furthermore, Patel teaches further comprising a power system controller configured to determine that the battery has reached a full charge level, engage the charging bypass mode of the battery bypass module in response to the battery reaching the full charge level (Patel, Fig. 3B, Block 318 = YES, , and either Block 326 and/or Block 330 = NO; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, which includes the EV battery being fully charged if/when needed by the analysis.), and disengage the charging bypass mode of the battery bypass module in response to the EV disconnecting from the charging station (Patel, Fig. 1, Element 116; Col. 4, Lines 31-33, “… converts energy stored in the battery … to mechanical power”).  
Regarding Claim 3, The teaching of the Patel reference discloses the claimed invention as stated above in claim 1. Furthermore, Patel teaches further comprising a power system controller configured to select at least one subsystem of the EV to enable during the charging bypass mode, and transmit instructions to the power distribution module to distribute power to the at least one subsystem of the EV while the charging bypass mode is engaged (Patel, Fig. 3B, Block 318 = YES, and Block 326 = NO; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, and the “battery heater” subsystem is powered/enabled, Block 328.).  
Regarding Claim 4, The teaching of the Patel reference discloses the claimed invention as stated above in claims 3/1. Furthermore, Patel teaches wherein the power system controller is further configured to select at least a second subsystem of the EV to disable during the charging bypass mode, and transmit instructions to the power distribution module to not distribute power to the second subsystem of the EV while the charging bypass mode is engaged (Patel, Fig. 3B, Block 318 = YES, and Block 330 = YES; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, and the “engine heater” subsystem is not powered.).  
Regarding Claim 10, The teaching of the Patel reference discloses the claimed invention as stated above in claim 1. Furthermore, Patel teaches further comprising an on-board charger (Patel, Fig. 1, Element 134; Col. 4, Lines 1-2) configured to convert alternating current (AC) received from the charging station to direct current (DC), wherein the power distribution module is configured to receive power from a DC charging station or from the charging station via the on-board charger (Patel, Fig. 1, Element 108, “ECU”; Col. 6, Lines 4-11. Although Patel does not identify a component as a ‘power distribution module’, the ‘ECU’, element 108, controls energy distribution through the ‘on-board charger’, element 134.).
Regarding Claim 11, Patel teaches a method for powering an electric vehicle (EV) (Patel, Fig. 1, Element 100; Col. 4, Lines 1-9) comprising receiving, at a power distribution module of the EV (Patel, Fig. 1, Element 108, “ECU”; Col. 6, Lines 4-11. Although Patel does not identify a component as a ‘power distribution module’, the ‘ECU’, element 108, controls energy distribution through the ‘on-board charger’, element 134.), power from a charging station (Patel, Fig. 1, Element 106, “EVSE”; Col. 4, Lines 4-5, and Col. 5, Lines 1-2), during a charging mode, distributing, from the power distribution module, power received from the charging station to a battery of the EV (Patel, Col. 4, Lines 7-9, and Col. 4, Lines 59-61), during a discharging mode, drawing, by the power distribution module, power from the battery and distributing the power from the battery to a plurality of subsystems of the EV (Patel, Fig. 1, Element 116; Col. 4, Lines 31-33, “… converts energy stored in the battery … to mechanical power”, and Col. 12, Lines 4-7), and during a charging bypass mode, drawing, by the power distribution module, power from the charging station and distributing the power from the charging station to the plurality of subsystems of the EV, wherein the power distributed by the power distribution module bypasses the battery during the charging bypass mode (Patel, Fig. 3B, Block 318 = YES, , and either Block 326 and/or Block 330 = NO; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, i.e. at time t9 in Fig. 4, Col 12, Lines 66-67.).  
Regarding Claim 12, The teaching of the Patel reference discloses the claimed invention as stated above in claim 11. Furthermore, Patel teaches further comprising determining that the battery has reached a full charge level during the charging mode, in response to the battery reaching the full charge level, engaging the charging bypass mode of the battery bypass module (Patel, Fig. 3B, Block 318 = YES, , and either Block 326 and/or Block 330 = NO; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, which includes the EV battery being fully charged if/when needed by the analysis.), and disengaging the charging bypass mode of the battery bypass module in response to the EV disconnecting from the charging station (Patel, Fig. 1, Element 116; Col. 4, Lines 31-33, “… converts energy stored in the battery … to mechanical power”).  
Regarding Claim 13, The teaching of the Patel reference discloses the claimed invention as stated above in claim 11. Furthermore, Patel teaches further comprising selecting at least one subsystem of the EV to enable during the charging bypass mode (Patel, Fig. 3B, Block 318 = YES, and Block 326 = NO; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, and the “battery heater” subsystem is powered/enabled, Block 328.), selecting at least a second subsystem of the EV to disable during the charging bypass mode, and transmitting instructions to the power distribution module to distribute power to the at least one subsystem of the EV while the charging bypass mode is engaged (Patel, Fig. 3B, Block 318 = YES, and Block 330 = YES; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, and the “engine heater” subsystem is not powered.).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel U.S. Patent 10,640,004 B2 (hereinafter Patel) in view of Garbers et al. U.S. PGPub 2004/0073440 A1 (hereinafter Garbers).
Regarding Claim 5, The teaching of the Patel reference discloses the claimed invention as stated above in claim 1. Furthermore, Patel teaches in response to determining that the charging station is available to the EV after the battery has reached a full charge, instruct the EV to engage the charging bypass mode (Patel, Fig. 3B, Block 318 = YES, , and either Block 326 and/or Block 330 = NO; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, i.e. at time t9 in Fig. 4, Col 12, Lines 66-67.), but does not teach the EV being one of multiple EVs comprising a fleet of EVs.
Garbers, however, teaches further comprising a charging manager (Garbers, Fig. 3; Paras. [0033] – [0039]) configured to identify the charging station from which the EV is receiving power, retrieve data describing demand for the charging station by a fleet of EVs, the fleet comprising the EV (Garbers, Fig. 2; Para. [0038]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Patel is silent as to whether or not the vehicle is considered one of a fleet of electric vehicles, Patel would inherently incorporate some type of conventional charging control whether by an individual standalone charging device or a charging device being controlled via fleet management style, both being commonly understood in the art.  The charging control taught by Garbers, for controlling the charging of the electric vehicle battery, teaches one of the many conventional battery charging systems utilized in the art for charging multiple electric vehicles on the same grid in order to prevent overloading the grid capacity.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Garbers, to control the charging of the vehicle battery of Patel.
Regarding Claim 6, The teaching of the Patel reference discloses the claimed invention as stated above in claim 1. Furthermore, Patel teaches instruct the EV to engage the charging bypass mode (Patel, Fig. 3B, Block 318 = YES, , and either Block 326 and/or Block 330 = NO; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, which includes the EV battery being fully charged if/when needed by the analysis.), wherein the EV disengages the charging bypass mode in response to receiving the service request (Patel, Fig. 1, Element 116; Col. 4, Lines 31-33, “… converts energy stored in the battery … to mechanical power”), but does not teach the EV being one of multiple EVs comprising a fleet of EVs.
Garbers, however, teaches further comprising a fleet management system (Garbers, Fig. 3; Paras. [0033] – [0039]) configured to receive a service request from a user, assign the service request to a second EV in a fleet of EVs, the fleet comprising the EV, receive a second service request from a second user, and assign the second service request to the EV (Garbers, Fig. 2; Para. [0038]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Patel is silent as to whether or not the vehicle is considered one of a fleet of electric vehicles, Patel would inherently incorporate some type of conventional charging control whether by an individual standalone charging device or a charging device being controlled via fleet management style, both being commonly understood in the art.  The charging control taught by Garbers, for controlling the charging of the electric vehicle battery, teaches one of the many conventional battery charging systems utilized in the art for charging multiple electric vehicles on the same grid in order to prevent overloading the grid capacity.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Garbers, to control the charging of the vehicle battery of Patel. 
Regarding Claim 14, The teaching of the Patel reference discloses the claimed invention as stated above in claim 11. Furthermore, Patel teaches further in response to determining that the charging station is available to the EV after the battery has reached a full charge, instructing the EV to engage the charging bypass mode (Patel, Fig. 3B, Block 318 = YES, , and either Block 326 and/or Block 330 = NO; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, i.e. at time t9 in Fig. 4, Col 12, Lines 66-67.), but does not teach the EV being one of multiple EVs comprising a fleet of EVs.
Garbers, however, teaches further comprising retrieving data describing demand for charging stations by EVs in a fleet of EVs, the fleet comprising the EV (Garbers, Fig. 3; Paras. [0033] – [0039]).  
It would have been obvious to a person having ordinary skill in the art to understand that although Patel is silent as to whether or not the vehicle is considered one of a fleet of electric vehicles, Patel would inherently incorporate some type of conventional charging control whether by an individual standalone charging device or a charging device being controlled via fleet management style, both being commonly understood in the art.  The charging control taught by Garbers, for controlling the charging of the electric vehicle battery, teaches one of the many conventional battery charging systems utilized in the art for charging multiple electric vehicles on the same grid in order to prevent overloading the grid capacity.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Garbers, to control the charging of the vehicle battery of Patel. 
Regarding Claim 15, The teaching of the Patel reference discloses the claimed invention as stated above in claim 11. Furthermore, Patel teaches instructing the EV to engage the charging bypass mode (Patel, Fig. 3B, Block 318 = YES, , and either Block 326 and/or Block 330 = NO; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, which includes the EV battery being fully charged if/when needed by the analysis.), wherein the EV disengages the charging bypass mode in response to receiving the service request (Patel, Fig. 1, Element 116; Col. 4, Lines 31-33, “… converts energy stored in the battery … to mechanical power”), but does not teach the EV being one of multiple EVs comprising a fleet of EVs.
Garbers, however, teaches further comprising receiving a service request from a user, assigning the service request to a second EV in a fleet of EVs, the fleet comprising the EV, receiving a second service request from a second user, and assigning the second service request to the EV (Garbers, Fig. 3; Paras. [0033] – [0039]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Patel is silent as to whether or not the vehicle is considered one of a fleet of electric vehicles, Patel would inherently incorporate some type of conventional charging control whether by an individual standalone charging device or a charging device being controlled via fleet management style, both being commonly understood in the art.  The charging control taught by Garbers, for controlling the charging of the electric vehicle battery, teaches one of the many conventional battery charging systems utilized in the art for charging multiple electric vehicles on the same grid in order to prevent overloading the grid capacity.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Garbers, to control the charging of the vehicle battery of Patel.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garbers et al. U.S. PGPub 2004/0073440 A1 (hereinafter Garbers) in view of Patel U.S. Patent 10,640,004 B2 (hereinafter Patel).
Regarding Claim 19, Garbers teaches a fleet management system (Garbers, Abstract) comprising a vehicle manager configured to receive service requests from users and assign the service requests to EVs in a fleet of EVs (Garbers, Paras. [0007] - [0008]), and a charging manager (Garbers, Fig. 3; Paras. [0033] – [0039]) configured to identify, based on data from the vehicle manager, an idle EV of the fleet of EVs, the idle EV not currently assigned by the vehicle manager to a service request (Garbers, Fig. 2; Para. [0038]),  but does not teach the details of the charging operation.
Patel, however, teaches instruct the EV to engage a charging bypass mode while connected to a charging station, the charging bypass mode causing power received from the charging station to bypass a battery of the EV and to be distributed to at least a subset of a plurality of subsystems of the EV (Patel, Fig. 3B, Block 318 = YES, , and either Block 326 and/or Block 330 = NO; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, i.e. at time t9 in Fig. 4, Col 12, Lines 66-67.).  
It would have been obvious to a person having ordinary skill in the art to understand that although Garbers is silent as to the details of the vehicle battery charging operation, Garbers would inherently incorporate some type of conventional charging procedures/protocols commonly understood in the art.  The charging procedures/protocols taught by Patel, for controlling the charging of the electric vehicles’ batteries, teaches one of the many conventional battery charging procedures/protocols utilized in the art for charging the batteries of multiple electric vehicles such as in a fleet of electric vehicles.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Patel, to control the charging of the vehicle batteries of Garbers to assure the vehicle(s) were available when needed with the amount of charge as determined necessary by the analysis.
Regarding Claim 20, The combined teaching of references Garbers and Patel discloses the claimed invention as stated above in claim 19. Furthermore, Patel teaches wherein the charging manager is further configured to instruct the EV to engage the charging bypass mode in response to determining that the battery of the EV is fully charged (Patel, Fig. 3B, Block 318 = YES, , and either Block 326 and/or Block 330 = NO; Col. 11, Line 26 through Col. 12, Line 3. Where the charging bypass mode is defined as the battery charge level being above the departure threshold, which includes the EV battery being fully charged if/when needed by the analysis.), and in response to the vehicle manager assigning a service request to the EV, instruct the EV to disengage the charging bypass mode (Patel, Fig. 1, Element 116; Col. 4, Lines 31-33, “… converts energy stored in the battery … to mechanical power”). 
It would have been obvious to a person having ordinary skill in the art to understand that although Garbers is silent as to the details of the vehicle battery charging operation, Garbers would inherently incorporate some type of conventional charging procedures/protocols commonly understood in the art.  The charging procedures/protocols taught by Patel, for controlling the charging of the electric vehicles’ batteries, teaches one of the many conventional battery charging procedures/protocols utilized in the art for charging the batteries of multiple electric vehicles such as in a fleet of electric vehicles.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Patel, to control the charging of the vehicle batteries of Garbers to assure the vehicle(s) were available when needed with the amount of charge as determined necessary by the analysis.
  Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for allowance of the claims is the inclusion of a cost comparison performed by the charging manager to determine whether or not it would be more cost effective to power the subsystem by the battery of the vehicle or the charging station which receives power from an off-vehicle power source in order to control the battery charging bypass mode.
Regarding Claim 7: Though the prior art discloses a system for powering an electric vehicle comprising a battery, a power distribution system and a battery bypass system causing power to be distributed to subsystems of the vehicle and bypass the battery while the charging system is powered from an off-vehicle power source based on the charge of the battery, it fails to teach or suggest the aforementioned limitations of claim 7, and further including the combination of: 
further comprising a charging manager configured to determine a cost of powering the subset of the plurality of subsystems by the charging station, determine a cost of powering the subset of the plurality of subsystems from the battery, and in response to determining that the cost of powering the subset of the plurality of subsystems by the charging station is lower than the cost of powering the subset of the plurality of subsystems from the battery, transmit an instruction to engage the charging bypass mode.  
Regarding Claim 16: Though the prior art discloses a method for powering an electric vehicle, a power distribution system and a battery bypass system causing power to be distributed to subsystems of the vehicle and bypass the battery while the charging system is powered from an off-vehicle power source based on the charge of the battery, it fails to teach or suggest the aforementioned limitations of claim 16, and further including the combination of: 
further comprising determining a cost of powering a subset of the plurality of subsystems by the charging station, determining a cost of powering the subset of the plurality of subsystems from the battery, and in response to determining that the cost of powering the subset of the plurality of subsystems by the charging station is lower than the cost of powering the subset of the plurality of subsystems from the battery, transmitting an instruction to engage the charging bypass mode.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rousselle et al. U.S. PGPub 2014/0217993 teaches a device and method for optimized recharging of an electric vehicle.
Slepian et al. U.S. Patent 5,764,469 teaches an apparatus to prevent discharge of the vehicle’s battery.
Kim et al. U.S. Patent 9,991,724 teaches a battery management system with a battery protective relay.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859